The writer regrets to find himself out of harmony with that portion of the majority opinion remanding this cause for further proceedings, and thereby required to register this his dissent.
The only controverted issue, viz. whether or not assured was dead, was clearly, fully, and definitely raised by the pleadings and evidence introduced thereon by the contending parties. That the parties were aware of the importance of fully developing this issue the record leaves no room for doubt. Therefore it should be assumed that all the evidence available pro and con was by the litigants ascertained and introduced. The court properly submitted to the jury the one issue to be determined by that body, and the verdict rendered thereon was amply supported by evidence. On the coming in of the verdict, it was clear that the trial court was not authorized to render the judgment appealed from; same being not only not based upon, but in direct opposition to, the findings of the jury. All of this is clearly revealed by the record of the case before this court, which excludes every reasonable supposition (but not mere speculation) that "it is necessary that some matter of fact be ascertained" in *Page 239 
this cause material to the rights of either party. This cannot be otherwise, as the only fact in dispute was judicially determined on a legal trial according to the established forms of law, by which the rights of the parties were disposed of on a full and fair hearing. It is the opinion of the writer that under the condition of the record the provision of article 1856, R.C.S. 1925, "shall proceed to render such judgment or decree as the court below should have rendered," is mandatory, leaving no discretion to be exercised by this court. First Nat. Bank v. Crossett (Tex.Civ.App.) 268 S.W. 997; Way v. Guest (Tex.Civ.App.) 272 S.W. 217; Missouri, Kansas  Texas Ry. Co. of Texas v. Orr (Tex.Civ.App.) 272 S.W. 343.
The holding of the majority in effect interprets the following language of article 1856, supra, "except when it is necessary that some matter of fact be ascertained," to mean and have reference to some additional evidence that might be discovered and introduced on another trial of the cause, thereby in effect according the losing party a second trial, not because of some material error committed by the trial court, but to give to the losing party another chance to secure additional evidence that might change the result on another hearing. This is directly in violation of the purpose of the statute, as is clearly revealed by the language thereof. The case having been fully developed, and the verdict of the jury showing no liability on the part of appellant, the judgment of the lower court should be reversed and rendered in favor of appellant.